DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed February 8th, 2022 have been entered. Claims 1-4, 6-10, 12-17, and 19 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b Rejection, 102  and 103 Rejection; alongside resolving the Priority issues of the application previously set forth in the Non-Final Office Action mailed November 12th, 2021 and are hereby withdrawn in light of their correction. The application is in condition for Allowance as set forth hereafter.
Response to Arguments
Applicant’s arguments, see Remarks (pages 2-5), filed February 8th, 2022, with respect to 112b Rejections, 102 Rejections, and 103 Rejections alongside resolving the matter of Priority have been fully considered and are persuasive.  The 112b Rejections, 102 Rejections, and 103 Rejections alongside resolving the matter of Priority of November 12th, 2021 has been withdrawn. Notably, applicant’s amendments have overcome each and every 112b Rejection and seems to be in accordance with Examiner’s suggestions.
Regarding 102 Rejections and 103 Rejections the immediate prior art of reference (Taguchi) wherein Taguchi had necessitated a support member that was at least vertically fixed (capable of moving translatingly side to side). However, applicant’s newly claimed “the fixed hinge-support member remains stationary with respect to the floor, in both a parallel direction and a perpendicular direction, regardless of changes to the first platform angle and the second platform angle” would require modifying Taguchi in a way that would eminently harm the functions and objectives of Taguchi and therefore teaches away from the primary reference and would render any supposed combination impairing the original functions desired and necessitated by Taguchi. Therefore, the 102 Rejections and 103 Rejections that utilized Taguchi as the primary reference (in other words all Rejections) have been overcome and the 102 and 103 Rejections are hereafter withdrawn. The application is in condition for Allowance as set forth hereafter.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-4, 6-10, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims (1, 7, and 13) necessitate among other features “A bed frame for use by a user sleeping on their side, the bed frame for use on a floor…an outer rail, a first platform with a first platform inner rail and a first platform outer rail; the first platform pivoting about a first platform hinge, the first platform hinge affixed to the first platform inner rail; the first platform configured to create a first platform angle (or height)… the first platform having a first platform cross- sectional area (or width, or length and width) with respect to the outer rail (or horizontal floor); a second platform with a second platform inner rail and second platform outer rail; the second platform pivoting about a second platform hinge, the second platform hinge affixed to the second platform inner rail; the second platform configured to create a second platform angle (or width, or length and width) with respect to the outer rail (or horizontal floor); a fixed hinge-support member; the fixed hinge-support member spanning across the outer rail; the first platform hinge affixed to the fixed hinge- support member; the second platform hinge affixed to the fixed hinge- support member; wherein the fixed hinge-support member remains stationary with respect to the floor, in both a parallel direction and a perpendicular direction, regardless of changes to the first platform angle and the second platform angle; the first platform cross-sectional area 50% or less of the second platform cross-sectional area; the first platform hinge directly adjacent to the second platform hinge; the first platform and the second platform creating a between-platform angle with respect to each other.
Where notably, those elements bolded, underlined and italicized above particularly overcome the previously asserted Taguchi reference, wherein Taguchi had a ‘fixed hinge support member’ that was fixed vertically with respect to the floor but was free to translate horizontally by rolling. However, applicant’s amendment surgically addresses Taguchi (with support accepted in the drawings and page 4: “a static shape” with the fixed hinge support member previously attributed as spanning across the outer rail and eminently possessing the same static feature as the outer rail it is eminently attached to in FIG. 4). Notably, and combination with Taguchi to render the hinge support member in such a manner as to make it complexly immobile would render Taguchi unsatisfactory for its intended purposes (necessitating horizontal translation to function) and would therefore necessitate impermissible hindsight bias to achieve applicant’s invention.
In further searching the art, further arts Larrimore (U.S. Pat. No. 5224228), Thal (U.S. Pat. No. 2769987), and Miller (U.S. Pat. No. 2208945) all present interesting configurations of bedding assemblies that seem to have hinging portions that are attached to an unmoving pivot point.
However, it is observed that Miller lacks an outer rail (instead using a plate that is beneath the articulating support as illustrated in FIGS. 1 and 2) and would necessitate reasonably considerable modification to avail an outer rail that is both outside the two platforms (in light of the understanding of outer rail being exterior, perimetrical, or adjacent but greater in cross section than the articulated sections therewith), furthermore, Miller is a chair, while applicant has particularly and deliberately clarified a bed, and merits patentable weight to such through the limitation ‘the bed’. A degree of impermissible hindsight bias would be necessary to consider and modify Miller to meet the limitations of applicant’s invention.
In observing Thal, it was observed that Thal lacks a fixed hinge-support member that spans across the outer rail, and furthermore lacks an immediate ‘outer rail’ that can be compared to the platforms to determine a first and second angle and furthermore lacks a first platform that is 50% or less in size compared to the second platform. While it is contemplated that the bolt (16; FIGS. 4/5) could be extended and made continuous between the outer rails, it’s contemplated that any modification still fails to provide ‘an outer rail’ that the first and second platforms form an angle with. Furthermore, while the first and second platform could be adjusted in size, there’s a degree of unpredictability in that to incorporate an outer rail would also necessitate consideration of a previously modified and re-portioned first and second platform size to encapsulate the platforms therein (to thereby be ‘outer’ and alongside the fixed hinge support member (16; FIG. 4/5) being continuous from end to end). It’s considered that there is a degree of impermissible hindsight and unpredictability to modify Thal into a condition that meets applicant’s claims.
In observing Larrimore, it was observed that Larrimore lacked a fixed hinge support member spanning across the outer rail, alongside the first and second platforms being of considerably different sizes. While it is contemplated that perhaps a fixed hinge support member could be incorporated (such as from Miller), there was no prevailing rationalization to include such a feature, thereby necessitating impermissible hindsight bias to achieve. Furthermore, it is considered that Larrimore is expressly a “butterfly” bed (a bed with equally dimensioned wings, as stated in [2; 64-65: “The frames (20,22) are dimensioned to be the same length and width”). Therefore, it would likely be teaching away from the primary reference to modify the cross sectional area of the first and second platform, when Larrimore seems to necessitate it (going so far as to claim in its title). It is considered between the prior and the fixed hinge support member that to modify to achieve applicant’s invention would necessitate impermissible hindsight bias.
Therefore, upon exhausting the art, it is concluded by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, the Rejection of claims 1, 7, and 13 under 102 of November 12th, 2021 are hereby respectfully withdrawn in light of applicant’s amendments. Because claims 1, 7, and 13 have been found to be allowable for reasons previously set forth, all dependent claims (2-4, 6, 8-10, 12, 14-17, and 19) are likewise found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. The additional reference cited on the Notice of References Cited (PTO-892) were considered pertinent because they discuss the state of the art concerning symmetrical bed assemblies, linkages therewith, alongside collapsing means thereof and configurations of articulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673